348 S.W.3d 146 (2011)
Phillip HUGHES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72516.
Missouri Court of Appeals, Western District.
September 20, 2011.
Susan L. Hogan, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Three: JAMES E. WELSH, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES M. SMART, JR., Judge.

ORDER
PER CURIAM:
Phillip Hughes appeals from the Circuit Court of Jackson County's denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of *147 fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).